NOTICE OF ALLOWABILITY
This action is in response to the Appeal Brief filed 03/22/2021; wherein, after incorporation of the below Examiners Amendments, claims 1-5, 7, 10-17, 21-23 and 25-33 are pending and Allowed.
Election/Restrictions
Claims 1-5, 7, 10-14 and 25-33 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-17 and 21-23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/11/2016 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Applicants’ arguments in the Appeal Brief filed 03/22/2021 have been fully considered and are persuasive with regard to previous claims 9, 15 and 25.

Through the below Examiner’s amendments the limitations of previous claims 9, 15 and/or 25 have been incorporated into the independent claims; thus Claims 1-5, 7, 10-17, 21-23 and 25-33 are non-obvious over the prior art and are Allowed.
Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The system of claim 1, further comprising a third fluid passageway providing a third diverted sample stream from a separate location in the material layer than the second diverted sample stream; wherein the at least one fluid characteristic is measured from the second and third diverted sample streams from the at least one material layer
Authorization for this Examiner’s amendment was given in a telephone interview with Joseph Grunkemeyer on 06/17/2021.
Please amended the claims as stated below:
(currently amended) A membrane comprising:
a first article layered on a second article, each article comprising:
a nanoporous membrane;
a nanoporous graphene sheet supported by the nanoporous membrane; and
;
wherein the articles are layered with the chemical functionalization of both articles facing each other;
wherein the chemical functionalization of the first article is crosslinked to the chemical functionalization of the second article.
(currently amended) The membrane 
(currently amended) The membrane 
(currently amended) The membrane 
(currently amended) The membrane 
(canceled)
(currently amended) The membrane 
8-9.	(canceled)
(currently amended) The membrane of claim 1 
(currently amended) The membrane of claim 1 
claim 1 6H4)n−SH molecule to carboxylate groups on both articles.
(currently amended) A method comprising:
flowing seawater through the membrane of claim 1 
(currently amended) A method comprising:
flowing air through the membrane of claim 1 
(currently amended) A method comprising:
forming a first article and a second article, each article made by a method comprising:
depositing a layer of a diblock copolymer onto a graphene sheet; 
etching a minor phase of the diblock copolymer and a portion of the graphene in contact with the minor phase to form a nanoporous article comprising a nanoporous layer of a polymer and a nanoporous graphene sheet;
removing the nanoporous layer of a polymer; 
layering the nanoporous graphene sheet onto a nanoporous membrane with the nanoporous graphene sheet supported by the nanoporous membrane;
removing any substrate from the nanoporous graphene sheet opposed to the nanoporous membrane; [[and]]
chemically functionalizing the graphene sheet by covalent bonding to form a functionalized nanoporous article;
layering the first article and the second article together with the chemical functionalizations facing each other; and
crosslinking the chemical functionalization of the first article to the chemical functionalization of the second article.
(currently amended) The method of claim 15 
claim 15 
wherein the diblock copolymer is polystyrene-polybutadiene or polystyrene-polymethylmethacrylate; and
wherein the minor phase comprises polystyrene.
18-20.	(canceled)
(currently amended) The method of claim 15 
(currently amended) The method of claim 15 
(currently amended) The method of claim 15 the chemical functionalization is made by bonding a SH−(C6H4)n−SH molecule to carboxylate groups on both articles.
(canceled)
(currently amended) An article [[is]] made by a method comprising:
depositing a layer of a diblock copolymer onto a graphene sheet; 
etching a minor phase of the diblock copolymer and a portion of the graphene in contact with the minor phase to form a nanoporous article comprising a nanoporous layer of a polymer and a nanoporous graphene sheet;
removing the nanoporous layer of a polymer; 
layering the nanoporous graphene sheet onto a nanoporous membrane with the nanoporous graphene sheet supported by the nanoporous membrane;
removing any substrate from the nanoporous graphene sheet opposed to the nanoporous membrane; and
chemically functionalizing the graphene sheet by covalent bonding to form a functionalized nanoporous article.

(new) The article of claim 25, wherein the nanoporous graphene sheet comprises pores less than 20 nm in diameter.
(new) The article of claim 25, wherein the nanoporous graphene sheet comprises pores less than 10 nm in diameter.
(new) The article of claim 25, wherein the nanoporous graphene sheet comprises pores that are sub-nanometer in diameter.
(new) The article of claim 25, wherein the chemical functionalization is fluoro, hydroxyl, carboxyl, amino, or 3,3-bis(trifluoromethyl)-3-hydroxylpropylamino.
(new) A method comprising:
depositing a layer of a diblock copolymer onto a graphene sheet; 
etching a minor phase of the diblock copolymer and a portion of the graphene in contact with the minor phase to form a nanoporous article comprising a nanoporous layer of a polymer and a nanoporous graphene sheet;
removing the nanoporous layer of a polymer; 
layering the nanoporous graphene sheet onto a nanoporous membrane with the nanoporous graphene sheet supported by the nanoporous membrane;
removing any substrate from the nanoporous graphene sheet opposed to the nanoporous membrane; and
chemically functionalizing the graphene sheet by covalent bonding to form a functionalized nanoporous article.
(new) The method of claim 31, wherein pores that are sub-nanometer in diameter are etched into the graphene sheet.

wherein the diblock copolymer is polystyrene-polybutadiene or polystyrene-polymethylmethacrylate; and
wherein the minor phase comprises polystyrene.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            
/Jason M Greene/            Primary Examiner, Art Unit 1773